UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended September 30, 2010 Commission File Number: 333-154912 U.S. NATURAL NUTRIENTS AND MINERALS, INC. (Exact name of registrant as specified in its charter) Nevada 26-2797630 (State or jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6460 Medical Center St. Suite 230 Las Vegas, NV (Address of principal executive offices) (Zip code) (702) 888-1450, ext 281 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes TNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files); Yes£ No T. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £ Smaller Reporting Company T Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No T There were 11,426,446 shares of common stock outstanding as of November 3, 2010. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 3 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 4A(T).CONTROLS AND PROCEDURES 12 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 14 ITEM 1A.RISK FACTORS 14 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5.OTHER INFORMATION 14 ITEM 6.EXHIBITS 15 SIGNATURES 16 PART I– FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS U.S. NATURAL NUTRIENTS & MINERALS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS September 30, December 31 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Note receivable Notes receivable, related party including interest $0 and of $731 respectively. Prepaids Inventory Total current assets PROPERTY AND EQUIPMENT, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Loan payable, current 10% Series A Senior (non-subordinated) debentures, net of $0and $724 debt premium as of September 30, 2010 and December 31, 2009 Total current liabilities Loans payable, long term Convertible debt, long term - Total liabilities COMMITMENTS & CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock:$0.001 par value; authorized 50,000,000 shares; issued and outstanding: none as of September 30, 2010and December 31, 2009, respectively - - Common stock: $0.001 par value; authorized 300,000,000 shares; issued and outstanding: 11,291,446 and 5,911,167 as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Common stock payable - Accumulated deficit during the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these interim financial statements. 3 U.S. NATURAL NUTRIENTS & MINERALS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF OPERATIONS (UNAUDITED) Nine Months From inception September 30, September 30, June 9, 2008 to September 30, 2010 Revenues $ $
